Citation Nr: 0305263	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  94-23 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating for a right knee 
disability in excess of 20 percent disabling.  

2.  Entitlement to service connection for a back disability, 
claimed to be secondary to service-connected right knee 
disability.  

3.  Entitlement to service connection for otitis media.  

(The issues of entitlement to service connection for hearing 
loss and for tinnitus will be addressed in a separate 
decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and E. C.


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from January 4, 1982 to 
March 30, 1982.  She performed active duty for training from 
July 14, 1990 to July 28, 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In March 1993 the RO granted entitlement to service 
connection for a right knee disorder.  A 10 percent 
disability rating was assigned effective from September 18, 
1992.  Subsequently, the veteran perfected a timely appeal as 
to the issue of entitlement to an increased rating.  

In April 1994 the RO denied entitlement to an increased 
rating for a right knee disorder and denied entitlement to 
service connection for right ear otitis media and a right eye 
disorder.  In May 1994 the RO received the veteran's notice 
of disagreement as to the right eye and ear disorders and a 
statement of the case was issued in June 1995.  However, the 
veteran did not perfect her appeal as to these matters.

A June 1995 rating decision denied entitlement to an 
increased rating for a right knee disorder, denied 
entitlement to service connection for a right ear disorder to 
include otitis media, hearing loss, and perforated tympanic 
membrane, and denied entitlement to service connection for 
depression and a back disorder as secondary to a service-
connected right knee disorder.

In January 1996 the RO granted entitlement to an increased 20 
percent disability rating for a right knee disorder, 
effective from September 18, 1992.  By the same rating, the 
RO denied entitlement to service connection for bilateral 
hearing loss and tinnitus, and denied entitlement to service 
connection for a back disorder, a hip disorder, a right ankle 
disorder, and an adjustment disorder as secondary to a 
service-connected right knee disorder.

At a personal hearing in July 1996 the veteran presented 
evidence as to the issues of entitlement to an increased 
rating for a right knee disorder, entitlement to service 
connection for otitis media, hearing loss and tinnitus, and 
entitlement to service connection for depression and a back 
disorder as secondary to a service-connected right knee 
disorder.  In addition, at this hearing, the veteran raised 
contentions that appeared to suggest a claim for direct 
service connection for a back disability.  (See page 3 of the 
hearing transcript).  This matter is not currently before the 
Board and is referred to the RO for all appropriate 
development and adjudication.  

An August 1996 hearing officer's decision denied entitlement 
to service connection for otitis media, hearing loss and 
tinnitus, and denied entitlement to service connection for a 
back disorder and a chronic nervous disorder as secondary to 
a service-connected right knee disorder. Subsequently, the 
veteran submitted a notice of disagreement from the hearing 
officer's decision.

In December 1998 the RO issued a statement of the case as to 
the issues of entitlement to service connection for otitis 
media, hearing loss and tinnitus, and entitlement to service 
connection for a back disorder and a chronic nervous disorder 
as secondary to a service-connected right knee disorder. The 
veteran perfected her appeal as to these matters by 
correspondence dated in December 1998.

In January 1999 the RO denied entitlement to service 
connection for post-traumatic stress disorder. The veteran 
submitted a notice of disagreement from this decision but did 
not perfect the appeal subsequent to an October 1999 
statement of the case.

In November 1999 the RO denied entitlement to a total 
disability rating based upon individual unemployability.  In 
March 2000 the RO issued a statement of the case and the 
veteran perfected an appeal as to this matter.

The Board noted that the veteran raised the issue of 
entitlement to separate ratings for her right knee impairment 
and for limitation of motion due to arthritis at the October 
2000 hearing on appeal in Washington, D.C.  The Board found 
this matter is inextricably intertwined with the issue of 
entitlement to an increased rating for a right knee disorder 
and remanded the matter for appropriate action, pursuant to 
Harris v. Derwinski, 1 Vet. App. 180 (1991).

In its current status, the case returns to the Board 
following completion of development made pursuant to its 
December 2000 remand.  Over the pendant period, the RO 
granted service connection for dysthymia on a secondary basis 
and granted entitlement to individual unemployability.  
Consequently, the issues on appeal are limited to those set 
forth on the titled page of this decision.  

The Board is undertaking additional development on 
entitlement to service connection for hearing loss and 
tinnitus pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues.  




FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

1.  The right knee disability, is currently productive of 
pain, swelling, giving way, crepitus and limitation of motion 
from zero degrees of extension and 90 degrees of flexion; X-
ray examination confirmed the presence of mild degenerative 
arthritis of the right knee; there is no evidence of 
dislocation, instability, subluxation or malunion or nonunion 
of the tibia and fibula.  

2.  The veteran does not have a back disability that was 
caused or worsened by her service-connected right knee 
disability; the veteran currently has a congenital 
abnormality of the spine.  

3.  The veteran currently does not have a chronic otitis 
media in either ear.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating for a right knee 
disability in excess of 20 percent disabling have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 
5010, 5257, 5260, 5261, 5262 (2002).  

2.  The veteran does not have a back disability that is 
proximately due to or the result of service-connected right 
knee disability.  38 U.S.C.A. §§ 1101, 1131,  5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2002). 

3.  A chronic otitis media was not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303 
(2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA on 
or after November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate the claim and inform 
the veteran whether the veteran or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified of the information 
necessary to substantiate the claim by means of the 
discussions in the following:  March 1993, April 1994, June 
1995, January 1996, August 1996, December 1998 and April 2002 
rating decisions; October 1993, June 1995 and December 1998 
statements of the case; April 1994, June 1995, January 1996, 
August 1996, December 1998, October 1999 and April 2002 
supplemental statement of the case, and a December 2000 Board 
remand.  The veteran was specifically told that there was no 
evidence showing that she had the level of disablement 
warranting a higher evaluation for her service-connected 
right knee disability.  In addition, she was advised that the 
evidence did not show that a back disability was proximately 
due to or the result of service-connected right knee 
disability and did not show that the veteran currently has an 
ear condition related to injury, disease or event of her 
active service.  The RO also notified her by letter dated May 
2001, that she needed to submit evidence in support of her 
claims, such as statements from doctors who treated her for 
the conditions at issue.  Specific evidence, including a 
medical nexus opinion was requested on remand in December 
2000.  Therefore, VA has no outstanding duty to inform her 
that any additional information or evidence is needed. 

VA attempted to inform the veteran of which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf.  In a 
letter dated in May 2001 the RO asked her to specify where 
she had received treatment and solicited releases to obtain 
her private records.  The RO also informed her that it would 
request these records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the RO obtained the 
veteran's available service medical records.  The RO also 
obtained the veteran's VA medical records from the Temple, 
Texas VA Medical Center (VAMC), the Central Texas Health Care 
System, the Social Security Administration disability 
records, and private medical records from Kings Daughter 
Hospital.  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  


1.  Increased rating-right knee disability.

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1, 4.2.  Service 
connection was established for a right knee disability in 
March 1993 rating decision.  A 10 percent rating was assigned 
originally under the provision of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 that pertains to rating knee 
disabilities productive of recurrent subluxation and lateral 
instability.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the United States Court of Appeals for Veterans Claims 
(Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  

The veteran's case differs from circumstances found in 
Fenderson in that the appellant did file a timely substantive 
appeal concerning the initial rating to be assigned for the 
disability at issue.  The Board observes that the Court, in 
Fenderson, did not specify a formulation of the issue that 
would be satisfactory, but only distinguished the situation 
of filing a notice of disagreement following the grant of 
service connection and the initial assignment of a disability 
evaluation from that of filing a notice of disagreement from 
the denial of a claim for increase.  Moreover, the appellant 
in this case has clearly indicated that what she seeks is the 
assignment of a higher disability evaluation.  Consequently, 
the Board sees no prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as entitlement to the 
assignment of a higher disability evaluation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Therefore, the Board will not 
remand this matter solely for re-characterization of the 
issue in a new statement of the case.  

The RO increased the disability rating for the service-
connected right knee disability from a 10 percent to a 20 
percent rating in a January 1996 rating decision.  The 
effective date of that award is September 18, 1992.  The 
evaluation of 20 percent was provided under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5010, that pertains to 
traumatic arthritis in addition to Diagnostic Code 5257.  The 
veteran's rating of 20 percent was confirmed and continued in 
an April 2002 rating decision.  However, the veteran was 
rated under Diagnostic Code 5262 for malunion or nonunion of 
the tibia and fibula.  

Where the veteran has filed a notice of disagreement as to an 
RO decision assigning a particular disability rating, a 
subsequent RO decision awarding a higher rating but less than 
maximum available benefit does not abrogate the pending 
appeal.  Ab v. Brown, 6 Vet. App. 35, 38 (1993).  

Arthritis due to trauma and substantiated by X-ray evidence 
will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code, unless the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

A 20 percent rating is applicable for impairment of tibia and 
fibula productive of malunion with moderate knee or ankle 
disability.  The next higher evaluation of 30 percent 
requires marked knee or ankle disability.  The next higher 
evaluation of 40 percent requires nonunion with loose motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5262.   

With respect to limitation of motion, an evaluation of 20 
percent requires flexion limited to 30 degrees and extension 
limited to 15 degrees.  The next higher evaluation of 30 
percent for limitation of motion requires flexion limited to 
15 degrees or extension to 20 degrees.  38 C.F.R. 4.71a, 
Diagnostic Codes 5260, 5261.  

The veteran contends that she has instability in the right 
knee, that she has been provided with both a cane and a knee 
brace by her treating physician.  The veteran argues that a 
review of the entire medical record would support a higher 
evaluation.  She provided testimony at the July 1996, July 
1999 RO hearings, as well as the October 2000 Board hearing.  
Her testimony was to the effect that she reported that the 
knee disability was productive of pain and instability.  She 
reported episodes when her knee gave way, indicating that it 
had done so on 3 occasions.  She indicated that she used a 
knee brace and a cane and was obtaining treatment at the 
Temple, Texas VA facility for her right knee disability.  She 
stated that she was taking pain and anti-inflammatory 
medication.  

The veteran underwent VA examination in June 1994.  At that 
time, she was noted to have a history of a right knee injury 
resulting from jumping off a truck.  She apparently reinjured 
her knee in 1990 while lifting a heavy box.  She reported 
pain with prolonged standing and walking.  The veteran was 
noted to be status post removal of a torn lateral meniscus 
and debridement of the osteochondritis and chondromalacia.  
On physical examination, she was observed to use a knee brace 
and a cane.  She reported that she could not walk more than 
20 minutes and could neither run nor climb stairs.  The 
objective examination showed the range of motion in the right 
knee was to 120 degrees.  There was patellar tenderness and 
pain on moving the patella medially and laterally.  There was 
no retropatellar tenderness.  There was a grinding on active 
and passive right knee motion.  There was no evidence of 
lateral instability or subluxation.  

The veteran underwent a VA joints examination in August 1999.  
At that time, she complained of constant pain, stiffness, 
giving way and radiation of pain up the leg.  She estimated 
her pain to be an 8 on a scale from 1 to 10 and augments to a 
9 with movement.  In addition, the veteran reported that her 
knee gave way 3 or 4 times a year.  Periodic swelling must be 
relieved by elevation.  She stated that she is precluded from 
prolonged standing and walking, as well as squatting.  She 
presented a history of surgery in 1991 and in 1998.  Range of 
motion was from zero to 130, and the veteran experienced pain 
on motion.  She was observed to walk with a limp and to use a 
cane.  The diagnosis was degenerative joint disease with mild 
swelling joint effusion and decreased range of motion, right 
knee with status post remote injury 1989 and postoperative 
status right knee in 1991 and in 1998.  

The veteran underwent an additional VA examination in June 
2001.  At that time, she complained of pain, swelling and 
giving way in the right knee.  She described her pain as 
being an 8 or 9.  She reported that sometimes her knee cap 
slipped to the side.  She reported that she used a brace and 
a cane to ambulate.  On physical examination, the range of 
motion in the knee was from 0 degrees to 90 degrees with 
minimal crepitance.  The knee was observed to be without 
effusion or erythema.  Any portal sites were well healed.  
The veteran complained of tenderness about the medial aspect 
of the knee; but these complaints were diffuse and did not 
localize to the medial joint line or the medial peripatellar 
area.  The patella was stable, not hypermobile.  The veteran 
demonstrated good lateral and medial stability.  X-ray 
examination confirmed the presence of mild degenerative joint 
disease in the right knee.  There was no evidence of 
dislocation, effusion, calcification.  

In summary, the veteran's recent X-ray studies have confirmed 
the presence of mild degenerative arthritis.  Her range of 
motion that is not limited to 15 degrees of flexion or 20 
degrees of extension.  She had not demonstrated any form of 
lateral instability, subluxation, dislocation, malunion or 
nonunion in the knee joint.  Consequently, the preponderance 
of the evidence does not show a level of disability more 
nearly approximating a higher evaluation for arthritis, 
limitation or motion or malunion.  

The Board notes that pain is a prominent feature of the 
veteran's disability picture.  At the most recent medical 
examinations, the veteran described her pain as being an 8 on 
a scale from 1 to 10.  The official VA physical examinations 
showed the presence of pain on objective evaluation.  
However, the veteran has not demonstrated the functional loss 
due to pain or other factors that would be equivalent to a 
higher evaluation.  38 C.F.R. §§ 4.40, 4.45, 4.59; De Luca v. 
Brown, 8 Vet. App. 202 (1995).  

Factors listed in 38 C.F.R. § 4.45 include less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  

The clinical record shows that the veteran has demonstrated 
pain on motion and she was observed to have a slow gait and 
poor balance on the most recent examination.  Incidentally, 
the veteran also reported left foot pain due to dropping a 
table on it earlier that month.  However, the medical 
evidence does not show the presence of such factors as 
weakened or abnormal movement, excess fatigability; 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, disturbance of 
locomotion, or interference with sitting, standing, or 
weight-bearing to a degree that would warrant the assignment 
of a higher rating.  

Another important matter pertains to the possibility of 
separate ratings for the postoperative scars.  Except as 
otherwise provided in the rating schedule, all disabilities, 
including those arising from a single disease entity, are to 
be rated separately, and then all ratings are to be combined 
pursuant to 38 C.F.R. § 4.25 (2000).  Esteban v. Brown, 6 
Vet. App. 259, 261 (1994).  The Court has interpreted 
38 U.S.C.A. § 1155 as implicitly containing the concept that 
the rating schedule may not be employed as a vehicle for 
compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of the earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R.  § 4.14.  

However, in Esteban, the Court ruled that the veteran, who 
had residuals of injury to the right side of his face, was 
entitled to separate ratings for disfigurement, a painful 
scar and muscle injury.  Thus, as a matter of law, the 
appellant was entitled to combine his 10 percent rating for 
disfigurement under 7800 with an additional 10 percent rating 
for tender and painful scars under Diagnostic Code 7804 and a 
third 10 percent rating for facial muscle injury interfering 
with mastication under Diagnostic Code 5325.  The Court found 
that the critical element was that none of the symptomatology 
for any one of these three manifestations was duplicative of 
or overlapping with the symptomatology of the other two 
conditions.  But instead, each was separate and distinct in 
nature.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In the veteran's case, there is no evidence that the veteran 
currently has postoperative scars that are symptomatic.  
Accordingly, a separate evaluation on that basis is not 
supported by the record.  

Accordingly, the preponderance of the evidence is against a 
higher initial rating for service-connected right knee 
disability.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337, the 
Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on 
its own.  Moreover, the Court did not find the Board's denial 
of an extraschedular rating in the first instance prejudicial 
to the veteran, as the question of an extraschedular rating 
is a component of the appellant's claim and the appellant had 
full opportunity to present the increased-rating claim before 
the RO.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required recent hospitalization for her service-connected 
knee disability and is not shown to require the frequency of 
therapeutic care that would unduly disrupt her activities of 
daily living.  Moreover, she has not shown that her service-
connected knee disability is productive of marked 
interference with her ability to work.  Although significant 
impairment of the veteran's vocational activities could be 
anticipated by the service-connected right knee disability, 
the veteran is advised that the current evaluation is a 
recognition of the industrial impairment currently 
demonstrated.  See 38 C.F.R. § 4.1.  Accordingly, 
consideration of a higher evaluation on extraschedular 
grounds is not warranted at this time.  

2.  Service Connection

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In addition, service connection may be 
established for disability that is proximately due to or the 
result of service-connected disability.  
38 C.F.R. § 3.310(a).  

a.  Back disability 

The veteran contends that she developed a back disability as 
a result of her service-connected right knee disability.  She 
has provided testimony to this effect in the July 1996 and 
July 1999 RO hearings and the October 2000 Board hearing.  
She testified that she began having problems with the back in 
1990 when she was loading boxes on a truck.  At that time, 
she asserts that her knee had popped out of socket and that 
she strained a muscle in her back.    

A March 1996 VA X-ray examination report confirms the 
presence of a mild left convex scoliosis of the lumbar spine.  
The examination was otherwise negative.  

The veteran was examined at the VA orthopedic clinic in 
November and December 1999.  At that time, she was thought to 
have posterior facet arthritis as X-ray examination appeared 
to suggest.  However, the veteran was noted to have a normal 
examination on the report of the November 1999 magnetic 
resonance imaging (MRI).  Thus, the presence of any 
abnormality was ruled out.  

At the June 2001 VA examination, the examiner noted that the 
veteran stated that her back pain started shortly after she 
had her original arthroscopy of the right knee.  She 
attributed her back pain to her knee disability.  The 
examiner noted that the veteran had a current diagnosis of 
minimal scoliosis of the lumbar spine, convex to the right.  
No other abnormalities were seen.  In addition, the examiner 
opined:  

"There was no reason to believe that the 
patient's back problems are the result of 
her service-connected knee problems.  The 
scoliosis is most certain to be 
developmental/genetic in origin and 
likely developed during her teenage 
years."  

The Board also notes that, generally, congenital or 
developmental defects are not diseases or injuries for the 
purpose of VA compensation. See 38 C.F.R. § 3.303(c) (2002).  
However, a VA General Counsel precedent opinion has held that 
service connection may be granted for hereditary diseases 
which either first manifest themselves during service or 
which pre-exist service and progress at an abnormally high 
rate during service.  VAOPGCPREC 67-90 (O.G.C. Prec. 67-90).  
In a separate opinion, the General Counsel found that 
service-connection may be granted for diseases (but not 
defects) of congenital, developmental or familial origin. 
VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).  

Inasmuch as there is no indication that any disease currently 
exists in the instant case, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for back disability claimed to be 
secondary to the service-connected right knee condition.  


b.  Otitis.

As noted above, the veteran provided testimony at July 1996 
and July 1999 RO hearings and the October 2000 Board hearing.  
At those times, she recalled that she had noticed greenish 
drainage from her ear.  She reported that she was told that 
she had a cyst on the ear drum, and later, when she was 
evaluated at Temple VA facility, she was informed that she 
had a hole in her ear drum.  

The record shows that the veteran was treated for otitis 
media in the right ear in November 1989, just prior to her 
period of active duty for training in July 1990.  There is no 
indication that she was treated for otitis or any other type 
of ear condition, either in the period of active duty in 1982 
or the subsequent period of active duty training in 1990.  In 
October 1997, the physical examination of the ears showed 
that the veteran had a scarred tympanic membrane on the 
right.  No other abnormalities were identified.  

The veteran underwent a VA examination in May 2001.  At that 
time the otologic examination showed clear ear canals and 
intact tympanic membranes following wax removal on the right 
side.  No otitis was observed.  In the absence of evidence of 
current disability, the preponderance of the evidence is 
against the claim for service connection for an otitis.  


ORDER

An evaluation higher than 20 percent for the service-
connected right knee disability is denied.  

Service connection for a back disability, claimed to be 
associated with the service-connected right knee disability 
is denied.  

Service connection for otitis media is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

